SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Amendment No. 3 to SCHEDULE 14D-9 (Rule 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 STARTECH ENVIRONMENTAL CORPORATION (Name of Subject Company) STARTECH ENVIRONMENTAL CORPORATION (Name of Person Filing Statement) Common Stock, no par value (Title of Class of Securities) (CUSIP Number of Class of Securities) Joseph F. Longo STARTECH ENVIRONMENTAL CORPORATION 88 DANBURY ROAD, SUITE 2A
